Citation Nr: 1042999	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-09 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a dental disorder for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision on behalf of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The Veteran 
waived agency of original jurisdiction consideration of evidence 
submitted at his hearing.  

The issue of entitlement to service connection for dental 
treatment purposes has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A dental disorder for VA compensation purposes is not shown by 
the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for compensation purposes for 
a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 4.150 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Although a review of the available 
record does not show the Veteran was provided VCAA notice as to 
the issue on appeal, there is no reasonable possibility that any 
additional notice or VA assistance could substantiate the present 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit to the veteran are to be avoided).  

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for the 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2010).  It is noted that these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis and not to the 
loss of the alveolar process as a result of periodontal disease.

Further, for the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not include 
the intended effects of treatment provided during the Veteran's 
military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 
(1997); see also 38 C.F.R. § 3.306(b)(1) (2010).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a "service trauma" under the statute is an injury 
or wound produced by an external physical force during the 
performance of military duties, and does not include the intended 
result of proper medical treatment.  Nielson v. Shinseki, 607 
F.3d 802, 804 (2010). 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  In order to prevail on the issue of 
service connection on the merits, there must be medical evidence 
of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

VA law provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a prisoner 
of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 
(2010).

In this case, service treatment records show that the Veteran's 
teeth numbers 6, 7, 8, 9, 10, 11, 12, 16, and 18 were extracted 
in January and February 1944, approximately two to three weeks 
after his service enlistment.  An upper denture was provided.  A 
May 1946 separation examination also noted missing teeth numbers 
1, 2, 3, 4, 5, 13, 14, 15, 17, 19, 30, and 31.  There was no 
indication of bone loss due to trauma or disease.  

VA treatment records show the Veteran had missing teeth and teeth 
falling out of his denture plate.  It was noted he was interested 
in having new dentures.  The Veteran reported that all of his 
maxillary teeth were extracted during active service and that he 
felt they were removed even though they were restorable.

In statements and personal hearing testimony in support of the 
claim the Veteran reported that his upper teeth were extracted 
during boot camp.  He denied loss of teeth due to trauma.  He 
asserted that his teeth were carious, but questioned whether they 
were extracted rather than repaired because it was more expedient 
during a time of war.  He also stated he was only interested in 
receiving dental treatment and was not seeking compensation.  He 
stated his present denture had missing teeth and affected his 
general health.  

Based upon the evidence of record, the Board finds that a dental 
disorder for VA compensation purposes is not shown by the 
evidence of record.  There is no probative evidence of any loss 
of teeth due to the loss of substance of the body of the maxilla 
or mandible as a result of trauma or disease.  While the Veteran 
may sincerely believe that the teeth extracted during active 
service may have been restorable, he is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  

The Board also notes that the Veteran has specifically stated 
that he was not seeking compensation and that he was only asking 
for treatment for the teeth removed during active service.  He 
does not contend and the evidence does not show that the loss of 
his teeth during active service were the result of service trauma 
or a qualifying disease.  There is no basis in VA law for the 
benefits requested based upon the available evidence.  Therefore, 
the claim for entitlement to service connection for a dental 
disorder for compensation purposes must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

It is significant to note that the issue of entitlement to 
service connection for a dental disorder for treatment purposes 
has been referred for adjudication and the Board has no 
jurisdiction to review this issue on appeal.  


ORDER

Entitlement to service connection for a dental disorder for 
compensation purposes is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


